Title: Enclosure: John Jay to Edmund Randolph, 21 August 1794
From: Jay, John
To: Randolph, Edmund


          
            Sir,
            London 21st August 1794.
          
          I have received the Letter you did me the honor to write on the 9th June, enclosing the Case of the Snow Sukey, and of the Brigantine Maria. That letter begins thus “Since writing of my Letter yesterday, I have received” &c. That letter has never come to my hands.
          A few days ago I was favored with yours of the 9th July, on the subject of the american Vessel carried into Bermuda, and on Board of which a large Quantity of Powder was found—and enclosing copies of several letters relative to it. That letter appeared to me to be well calculated to manifest the sincerity of the Government, and evidently shews a disposition rather to invite than to evade an investigation into every transaction that afforded colour for complaint—I therefore thought it expedient to communicate it, and all the Papers which accompanied it, to the Minister without Diminution.
          Since my last nothing new has occurred. We are endeavoring

to digest and mature a final settlement whether we shall be able to agree is uncertain. I have Hopes as well as apprehensions. I think our next Conference will produce something decisive, at least on some of the great points—if so—you shall be immediately informed of it.
          Considering how many urgent affairs, which cannot be postponed daily call for the ministers orders, we cannot expect that ours’ should proceed without some occasional Delays—as yet I have no Reason to believe that any of them have been avoidable.
          Sir Wm Scott, the Kings advocate, who is retained for us, is at my request preparing instructions for our people who have appeals or claims to bring forward. When finished they shall be sent to you. I really do believe that this Business will be conducted and concluded with good Faith. At Martinico there was no legal Court of Vice Admiralty—consequently the Condemnations there are nugatory, and original claims may be entered and prosecuted here. I have the honor to be, with great respect, Sir, &c.
          
            John Jay
          
        